DETAILED ACTION

Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or

(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group 1, claims 1-3, drawn to a stack.
Group 2, claim 4, drawn to a power semiconductor device.
Group 3, claim 5, drawn to a method.
Group 4, claim 6, drawn to a method.
Group 5, claim 7, drawn to a method.
Group 6, claim 8, drawn to a method.
Group 7, claim 9, drawn to a method.


The claims of Groups 1 through 7 lack unity of invention because, even though the inventions of these groups require the technical feature of:
“the coalescence boundary of the single-crystal diamond substrate is a region that exhibits, in a Raman spectrum at a laser excitation wavelength of 785 nm, a full width at half maximum of a peak near 1332 cm-1 due to diamond that is observed to be broader than a full width at half maximum of the peak exhibited by a region different from the coalescence boundary, and 
the coalescence boundary has a width of 200 µm or more”, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Yamada et al. (“Fabrication and fundamental characterizations of tiled clones of single-crystal diamond with 1-inch size”, Diamond & Related Materials, 2011.09.29, Vol.24:29-33., hereinafter referred to as ‘Yamada’) in view of May et al. (“785 nm Raman Spectroscopy of CVD Diamond Films”, Mater. Res. Soc. Symp. Proc. Vol. 1039, dated 2008, 9 pages, hereinafter referred to as ‘May’).  Yamada teaches a diamond substrate with a coalescence boundary (i.e. the boundaries between the single-crystal diamond clones) of 0.2 mm (i.e. 200 µm), as noted on page 33, first column.  The limitation of “the coalescence boundary of the single-crystal diamond substrate is a region that exhibits, in a Raman spectrum at a laser excitation wavelength of 785 nm, a full width at half maximum of a peak near 1332 cm-1 due to diamond that is observed to ” is seen as an inherent property of diamond, as evidenced by May (see section title Introduction, page 1).  May teaches Raman spectroscopy using near infrared wavelength, i.e. 785nm, and the diamond peak ~1332cm-1, inter alia.

				Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott B. Geyer (telephone: 571-272-1958). The examiner can normally be reached on Monday to Friday, 10AM - 4PM.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at: http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles D Garber (telephone: 571-272-2194).  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the 

/SCOTT B GEYER/           Primary Examiner, Art Unit 2812